DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sweep angle of the upper and lower connecting arms positioning the outer mounting joints being rearward of a midpoint between the inboard mounting joints must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 includes the limitation “wherein the outboard mounting joints comprise rod-end joints”.  Claim 4 depends from claim 2, which defines one outboard mounting joint, not a plurality of outboard mounting joints as implied by the limitation of claim 4.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 includes the limitation “wherein the outboard mounting joints comprise rod-end joints”.  Claim 10 depends from claim 8, which defines one outboard mounting joint, not a plurality of outboard mounting joints as implied by the limitation of claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon (US 2018/0281539).  Gordon discloses:
With regard to claim 1 - A leading-edge front suspension system for an off-road vehicle, the suspension comprising: 
a spindle assembly 140 coupled with each front wheel 120; 
an upper connecting arm 128 hingedly coupling a top of the spindle assembly 140 with a chassis 116; 
a lower connecting arm 132 hingedly coupling a bottom of the spindle assembly 140 with the chassis 116; and 
a strut 144 coupled between the lower connecting arm 132 and the chassis 116.

With regard to claim 2 - wherein the upper connecting arm 128 includes two inboard mounting joints to the chassis and one outboard mounting joint to the spindle assembly 140 (see Fig. 6B).

With regard to claim 3 - wherein the inboard mounting joints are bushing joints configured to allow vertical movement of the upper connecting arm with respect to the chassis.

Claim(s) 1-4, 8-13, 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (US 8,382,130).  Nakamura discloses:
With regard to claim 1 - A leading-edge front suspension system for an off-road vehicle, the suspension comprising: 
a spindle assembly 63 coupled with each front wheel 2; 
an upper connecting arm 61 hingedly coupling a top of the spindle assembly 63 with a chassis 4; 

a strut 58 coupled between the lower connecting arm 66 and the chassis 61.

With regard to claim 2 - wherein the upper connecting arm 61 includes two inboard mounting joints 61b to the chassis and one outboard mounting joint to the spindle assembly 63.

With regard to claim 3 - wherein the inboard mounting joints 61b are bushing joints configured to allow vertical movement of the upper connecting arm with respect to the chassis.

With regard to claim 4 - wherein the outboard mounting joints 63a comprise rod-end joints configured to allow vertical and horizontal movement of the spindle assembly with respect to the chassis (ball joint).

With regard to claim 8 - wherein the lower connecting arm includes two inboard mounting joints 62b to the chassis and one outboard mounting joint 63b to the spindle assembly.

With regard to claim 9 - wherein the inboard mounting joints 62b are bushing joints configured to allow vertical movement of the lower connecting arm with respect to the chassis.

With regard to claim 10 - wherein the outboard mounting joints 63b comprise rod-end joints configured to allow vertical and horizontal movement of the spindle assembly with respect to the chassis (ball joint).



With regard to claim 12 - wherein the lower connecting arm 62 is reinforced to withstand forces arising due to the front wheel and the strut during traveling over terrain (see reinforcements 65b and 66b).

With regard to claim 13 - wherein the lower connecting arm 62 is swept rearward at an angle relative to the chassis so as to accommodate receiving the strut 58 (see Fig. 4).

With regard to claim 15 - A method for a leading-edge front suspension system for an off-road vehicle, comprising: 
coupling a spindle assembly 63 with each front wheel 2; 
configuring an upper connecting arm 61 to hingedly couple a top of the spindle assembly 63 with a chassis 4; 
configuring a lower connecting arm 62 to hingedly couple a bottom of the spindle assembly 63 with the chassis 4; and 
mounting a strut 58 between the lower connecting arm and the chassis.

With regard to claim 16 - wherein configuring the upper connecting arm 61 includes forming a rearward sweep angle comprising the upper connecting arm 61 so as to accommodate the strut 58 extending between the lower connecting arm and the chassis.



With regard to claim 19 - wherein configuring the lower connecting arm 62 includes forming a rearward sweep angle comprising the lower connecting arm 62 so as to accommodate receiving the strut 58.

Claim(s) 1-2, 5-8, 11-13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlangen et al (US 2018/0170134).  Schlangen discloses:
With regard to claim 1 - A leading-edge front suspension system for an off-road vehicle, the suspension comprising: 
a spindle assembly 378 coupled with each front wheel; 
an upper connecting arm 374 hingedly coupling a top of the spindle assembly 378 with a chassis; 
a lower connecting arm 372 hingedly coupling a bottom of the spindle assembly 378 with the chassis; and 
a strut 376 coupled between the lower connecting arm 372 and the chassis.

With regard to claim 2 - wherein the upper connecting arm 374 includes two inboard mounting joints 406, 408 to the chassis and one outboard mounting joint 410 to the spindle assembly 378.

With regard to claim 5 - wherein the upper connecting arm 374 includes a sweep angle that positions the outboard mounting joint rearward of a midpoint between the inboard mounting joints (see Fig. 24).

With regard to claim 6 - wherein the sweep angle is configured to accommodate the strut 376 extending between the lower connecting arm 372 and the chassis and position the outboard mounting joint to be coupled with the spindle assembly 378.

With regard to claim 7 - wherein the inboard mounting joints are positioned forward of inboard mounting joints comprising the lower connecting arm such that the sweep angle is greater that a sweep angle of the lower connecting arm (see Fig. 24 below).

    PNG
    media_image1.png
    795
    526
    media_image1.png
    Greyscale


With regard to claim 8 - wherein the lower connecting arm 372 includes two inboard mounting joints 386, 388 to the chassis and one outboard mounting joint 390 to the spindle assembly.

With regard to claim 11 - wherein the lower connecting arm 372 includes a lower pivot 392a configured to receive the strut 376.



With regard to claim 13 - wherein the lower connecting arm 372 is swept rearward at an angle relative to the chassis so as to accommodate receiving the strut 376 (see Fig. 25).

With regard to claim 15 - A method for a leading-edge front suspension system for an off-road vehicle, comprising: 
coupling a spindle assembly 378 with each front wheel; 
configuring an upper connecting arm 374 to hingedly couple a top of the spindle assembly 378 with a chassis; 
configuring a lower connecting arm 372 to hingedly couple a bottom of the spindle assembly 378 with the chassis; and 
mounting a strut 376 between the lower connecting arm and the chassis.

With regard to claim 16 - wherein configuring the upper connecting arm 374 includes forming a rearward sweep angle comprising the upper connecting arm 374 so as to accommodate the strut 376 extending between the lower connecting arm and the chassis.

With regard to claim 17 - wherein configuring the upper connecting arm 374 includes mounting the upper connecting arm 374 to the chassis in a position forward of the lower connecting arm (see the Fig. above).



With regard to claim 19 - wherein configuring the lower connecting arm includes forming a rearward sweep angle comprising the lower connecting arm so as to accommodate receiving the strut (see Fig. 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Orimoto (US 5,992,868).  Nakamura fails to explicitly disclose wherein the outboard mounting joint is positioned rearward of a midpoint between the inboard mounting joints, giving the lower connecting arm a sweep angle.  Orimoto teaches a wheel suspension system comprising upper and lower connecting arms 5, 6, wherein an outboard mounting joint of the lower connecting arm 6 is positioned rearward of a midpoint between inboard mounting joints, giving the lower connecting arm a sweep angle (see Figs. 1 and 2) to give the suspension high rigidity towards side forces.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the suspension of Nakamura with the teaching of Orimoto such that the outboard mounting joint is positioned rearward of a midpoint between the inboard mounting joints, giving the lower connecting arm a sweep angle, to give the suspension high rigidity towards side forces.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schlangen in view of Orimoto (US 5,992,868).  Schlangen fails to explicitly disclose wherein the outboard mounting joint is positioned rearward of a midpoint between the inboard mounting joints, giving the lower connecting arm a sweep angle.  Orimoto teaches a wheel suspension system comprising upper and lower connecting arms 5, 6, wherein an outboard mounting joint of the lower connecting arm 6 is positioned rearward of a midpoint between inboard mounting joints, giving the lower connecting arm a sweep angle (see Figs. 1 and 2) to give the suspension high rigidity towards side forces.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the suspension of Schlangen with the teaching of Orimoto such that the outboard mounting joint is positioned rearward of a midpoint between the inboard mounting joints, giving the lower connecting arm a sweep angle, to give the suspension high rigidity towards side forces.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        February 26, 2022